Name: Commission Decision of 20 January 1976 specifying the extent to which applications for import licences lodged in January 1976 for young bovine animals of highland breeds for fattening can be accepted
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-01-30

 Avis juridique important|31976D0153Official Journal L 023 , 30/01/1976 P. 0047 - 0047COMMISSION OPINION of 20 January 1976 addressed to the Belgian Government on the draft Royal Decree amending the Royal Decree of 23 April 1971 implementing Council Regulation (EEC) No 1463/70 of 20 July 1970 on the introduction of recording equipment in road transport (76/152/EEC) In accordance with Article 21 (1) of Council Regulation (EEC) No 1463/70 of 20 July 1970 on the introduction of recording equipment in road transport, the Belgian Government, by letter dated 1 December 1975 from the Office of its Permanent Representative to the European Communities, sent to the Commission for its opinion, a draft Royal Decree amending the Royal Decree of 23 April 1971 implementing Council Regulation (EEC) No 1463/70. The Commission notes that: - the draft Royal Decree proposed by the Belgian Government comes within Article 21 (1) of Council Regulation (EEC) No 1463/70 of 20 July 1970; - the said draft Royal Decree supplements and sets out in greater detail certain provisions of the Royal Decree of 23 April 1971 implementing Council Regulation (EEC) No 1463/70. It lays down, in particular: - the scope and period of application of Council Regulation (EEC) No 1463/70, - the authorities empowered to examine the applications for type approval, - the staff responsible for checking for infringements, - the authority responsible for intervening in case of dispute as to the accuracy of the information provided by the equipment. It should be recalled that pursuant to Article 4 (2) of Council Regulation (EEC) No 1463/70 of 20 July 1970, as amended by the sole Article of Council Regulation (EEC) No 1787/73 of 25 June 1973, the installation and use of recording equipment conforming to Annexes I and II to Regulation (EEC) No 1463/70 is to be compulsory for all vehicles used for the carriage of passengers and goods by road, as defined in Article 3 of that Regulation, with effect from 1 January 1980. The Commission would therefore draw the attention of the Belgian Government to the fact that it should, within the normal period required to enable the Commission to deliver an opinion before that date, submit to the Commission a new draft Royal Decree referring exclusively to recording equipment conforming to Annexes I and II to Council Regulation (EEC) No 1463/70. For these reasons, and subject to the abovementioned reservations, the Commission hereby delivers a favourable opinion. Done at Brussels, 20 January 1976. For the Commission Carlo SCARASCIA MUGNOZZA Vice-President COMMISSION DECISION of 20 January 1976 specifying the extent to which applications for import licences lodged in January 1976 for young bovine animals of highland breeds for fattening can be accepted (76/153/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 1855/74 (2), and in particular Article 21 (2) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 3248/75 of 11 December 1975 concerning the issue while protective measures are in force of import licences for certain young bovine animals of highland breeds for fattening (3), provides that the Commission shall decide, subject to an overall monthly limit of 5 000 head, the extent to which applications for import licences can be accepted; Whereas the applications submitted during the period 1 to 10 January 1976 are less than the prescribed limit ; whereas the applications for import licences submitted should therefore be accepted in full, HAS ADOPTED THIS DECISION: Article 1 The applications for import licences submitted during January 1976 pursuant to Regulation (EEC) No 3248/75 shall be accepted in full. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 January 1976. For the Commission P.J. LARDINOIS Member of the Commission (1) OJ No L 148, 28.6.1968, p. 24. (2) OJ No L 195, 18.7.1974, p. 14. (3) OJ No L 322, 13.12.1975, p. 17.